UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
SEUNGJIN KIM,                       )
                                    )
                  Plaintiff,        )
                                    )
                                    )
      v.                            )                 Civil Action No. 14-1034 (ABJ)
                                    )
APPLE, INC.,                        )
                                    )
                                    )
                  Defendant.        )
____________________________________)


                                 MEMORANDUM OPINION

        Plaintiff Seungjin Kim has filed a pro se complaint against Apple, Inc. According to the

complaint, “Plaintiff is an owner of the spiritual materials of Jehovah’s Witnesses” and an

“anointed one[]” who has “copyright right and owner[ship] of the spiritual materials of

Jehovah’s witnesses biblically.” Compl. ¶ 1 [Dkt. # 1]. “So,” the complaint continues, “Plaintiff

has copyright right really. That is a true fact.” Id. It appears that plaintiff has attempted to

submit a religious “app” 1 to be made available through defendant’s online store, but, according

to the complaint, defendant has “terminated and closed Plaintiff’s developer account force two

times,” in violation of the command of “[t]he Justices of Supreme Court [who] informed [him]

that Defendant must not delete it force because forced deletion is illegal.” Id. ¶ 3. Plaintiff

contends that defendant’s actions constitute religious discrimination and that “many users in the

world also have damaged because this is a worldwide case.” Id. Plaintiff further alleges that

defendant has violated the First Amendment and “infringed religious freedom in U.S. History,


1      It seems that plaintiff is referring to applications for use on devices like the Apple iPhone.
Pilgrim Fathers.” Id. ¶¶ 4–5. He also suggests that defendant has in some way conspired with

the Watch Tower Bible and Tract Society of Pennsylvania, which plaintiff has sued in a separate

case. See id. ¶ 6; see also Kim v. Watch Tower Bible & Tract Soc’y of Pa., No. 14-cv-1126

(D.D.C. filed July 2, 2014). As a “victim of a special crime,” plaintiff seeks an order that

defendant must not reject his submission, as well as an award of $1 billion, which he states is

justified by the “value of Divine Law, Religious Freedom that Pilgrim Fathers in U.S. History,

and a value of the first amendment to the constitution.” Compl., Prayer for Relief, at 2.

       “Federal courts are courts of limited jurisdiction.        They possess only that power

authorized by Constitution and statute, which is not to be expanded by judicial decree. It is to be

presumed that a cause lies outside this limited jurisdiction, and the burden of establishing the

contrary rests upon the party asserting jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am.,

511 U.S. 375, 377 (1994) (internal citations omitted). In addition, “‘[i]t is axiomatic that subject

matter jurisdiction may not be waived, and that courts may raise the issue sua sponte.’”

NetworkIP, L.L.C. v. FCC, 548 F.3d 116, 120 (D.C. Cir. 2008), quoting Athens Cmty. Hosp., Inc.

v. Schweiker, 686 F.2d 989, 992 (D.C. Cir. 1982). Indeed, a federal court must raise the issue

because it is “forbidden – as a court of limited jurisdiction – from acting beyond [its] authority,

and ‘no action of the parties can confer subject-matter jurisdiction upon a federal court.’” Id.,

quoting Akinseye v. District of Columbia, 339 F.3d 970, 971 (D.C. Cir. 2003). A district court

may dismiss a complaint sua sponte pursuant to Federal Rule of Civil Procedure 12(h)(3), when

it is evident that the court lacks subject-matter jurisdiction. See Evans v. Suter, No. 09-5242,

2010 WL 1632902 (D.C. Cir. Apr. 2, 2010), citing Hurt v. U.S. Court of Appeals for the D.C.

Cir., No. 07-5019, 2008 WL 441786 (D.C. Cir. Jan. 24, 2008); Scholastic Entm’t, Inc. v. Fox




                                                 2
Entm’t Grp., Inc., 336 F.3d 982, 985 (9th Cir. 2003); Zernial v. United States, 714 F.2d 431,

433–34 (5th Cir. 1983).

       Subject matter jurisdiction is lacking where a complaint “is patently insubstantial

presenting no federal question suitable for decision.” Tooley v. Napolitano, 586 F.3d 1006, 1009

(D.C. Cir. 2009), quoting Best v. Kelly, 39 F.3d 328, 330 (D.C. Cir. 1994). A claim is “patently

insubstantial” when it is “flimsier than doubtful or questionable . . . essentially fictitious.” Best,

39 F.3d at 330 (internal quotation marks omitted); see Hagans v. Lavine, 415 U.S. 528, 536–37

(1974) (“[F]ederal courts are without power to entertain claims otherwise within their

jurisdiction if they are so attenuated and unsubstantial as to be absolutely devoid of merit, wholly

insubstantial, [or] obviously frivolous . . . .”) (internal citations and quotation marks omitted);

see, e.g., Peters v. Obama, Misc. No. 10-0298, 2010 WL 2541066 (D.D.C. June 21, 2010) (sua

sponte dismissing complaint alleging that President Obama had been served with and failed to

respond to an “Imperial Writ of Habeas Corpus” by the “Imperial Dominion of Amexem,”

requiring the plaintiff’s immediate release from a correctional institution).




                                                  3